PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/860,285
Filing Date: 2 Jan 2018
Appellant(s): Auerbach et al.



__________________
Joseph S. Edelstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/3/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
The 112(a) rejection of claims 11 and 21.
(2) Response to Argument
On page 14, Appellant argues the examiner has improperly combined Mermet and Horiuchi without sufficient motivation to allege obviousness and has not taken into account the unexpected advantages that are provided by the device of claim 1 and weigh against obviousness. The examiner disagrees as discussed in the appropriate detailed sections below, the “sufficient motivation section starting on page 17 and the “unexpected advantage” section beginning on page 19.
The remainder of pages 14-16 are a summary of relevant teachings of the prior art and any arguments/assertions are touched upon in more detail in Appellant’s later argument sections.
On page 17, Appellant argues Mermet and Horiuchi both fail to provide the proper motivation for making the examiner’s alleged combination to render claims 1 and 21 obvious. More specifically that Mermet discloses the container 101 and distal tip are a single element made of glass and that while Mermet does not elaborate on why glass is chosen, one of ordinary skill would appreciate glass is chemically inert to many drugs held in syringes and most glasses have a very high transition temperature. 
Since Mermet uses melting (which is how the examiner interpreted “coalesced fit”) to fix the first part to the glass, the glass material of Mermet would be insusceptible 
Material
Glass
COP
COC
Polycarbonate
Polypropylene
Melting Temp (C)
~1400-16001
~280-2902
~190-3203
~100-1104
~1305

References for the above temperatures are available in the non-final 6/3/2021 action.
On page 18, Appellant argues heating plastics to high temperatures can release and/or form volatile compounds which may leach into the drug product. Aside from the fact that there is every expectation that the device will be formed and cleaned before any drug product is introduced as part of simple sterilization preparation, the temperatures used would be lower than if glass was involved, resulting in less likelihood of volatile compounds being released. Even if volatile compounds were to be released (which Appellants have provided no evidence the materials above would result in), 
On page 18 Appellant argues there would thus be no reasonable expectation that connecting a COP or COC syringe body with a connection through a coalesced fit would result in a device with suitable deformability and non-leaching properties as a glass syringe body. The examiner has established COP and COC have at least some degree of heat resistance (via Horiuchi) and have a higher melting temperature than the plastic which will be affixed to it (via the known melting points of the various materials in the chart above) such that COP and COC will not be expected to melt when the other plastic (polycarbonate and polypropylene) is attached. Further Horiuchi establishes COP and COC is a known material for a syringe body such that if any leeching was to occur (which Appellant has provided no evidence of, only supposition; and which no reference, including Mermet and Horiuchi, has established as one of its critical properties) one of ordinary skill in the art would be able to weigh the advantages and disadvantages of different materials. Appellant also argues the disclosed ability of COC and COP to withstand autoclave sterilization does not establish that COP or COC are suitable materials to arrive at the invention of claim 1 as a whole at the bottom of page 18. However, the ability to withstand sterilization IS one of Mermet’s disclosed desired properties (¶29 and ¶72) which supports the examiner’s finding of obviousness; and one of ordinary skill in the art, based on the melting properties of the plastics, would expect COP or COC to NOT melt when polycarbonate or polypropylene are attached to them.

Appellant argues staring on page 19 and continuing to 22 that the examiner has not properly considered Appellant’s showing of unexpected advantages, specifically crack prevention that is addressed by forming a connection from a softer material than the syringe body. The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 
Appellant argues on page 22 and 23 that Horiuchi and Whitney disclose syringe with all elements/pieces formed as one-piece and are accepted wisdom that polymer barrels should be formed as one piece. Yet Appellant makes no mention of primary reference Mermet, which makes a point of being multiple, joined pieces, contrary to Appellant’s assertion that a syringes made as one-piece are “accepted wisdom”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                   /RANDY C SHAY/
Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.